DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October 2020 was provided with an illegible copy of the English abstract of JP 2003-52822. However, a legible copy of the English abstract has been obtained from Espacenet by the examiner. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
In claim 2, line 2, “the cutout” should be “the at least one cutout”
In claim 2, line 2, “the single cutout” should be “each single cutout”
In claim 4, line 2, “the cutout” should be “the at least one cutout”
In claim 4, line 3, “the single cutout” should be “each single cutout”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a needle base that … communicates between an inside of the cylinder and an inside of the injection needle” and “a communication passage that communicates between the inside of the injection needle and the storage space” are indefinite because it is unclear from the claim and the instant specification what the relationship is between the needle base and the communication passage. The instant specification recites says that the “needle base 24 communicates between an inside of the cylinder 20 and an inside of the injection needle 22” (¶0056 of the PG publication of the instant application) and that the “communication passage 210 communicates between the inside of the injection needle 22 and an inside of the storage space 200” (¶0058). This implies that both the needle base and the communication passage perform the same function of providing a means of fluid communication between the needle and the storage space. For examination purposes, the communication passage will be interpreted as being part of OR cooperating with the needle base such that both elements allow fluid communication between the cylinder and the injection needle.
Regarding claim 1, the limitation “a fitting space forming part that … forms a space in which the injection needle surrounding part is to become fitted” is indefinite because it is unclear how or when the fitting space forming part “forms a space” and the injection needle surrounding part “become[s] fitted.” Based on the instant disclosure, specifically Fig. 1 versus Fig. 5, it appears that the injection needle surrounding part “become[s] fitted” into part of the fitting space forming part when it is in the cover is in the folded state. For examination purposes, prior art that provides a space on a “fitting space forming part” that the “injection needle surrounding part” sits in or on will be interpreted as anticipating this limitation. 
Claims 2-4 are rejected for incorporating the above limitations of claim 1 due to their respective dependencies on claim 1 and for not resolving the issues detailed above.
Regarding claim 4, the limitation “a linear bottom part that is … inclined to be deeper when seen from an edge of one of the cutout inner wall parts” is indefinite because it is unclear how the structure of a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (US 2003/0004465) in view of Crawford et al (US 2008/0319346).
Regarding claim 1, Ferguson discloses:
A syringe (Fig. 1) comprising: a cylinder (11) in which fluid is stored (¶0038 – “prefilled syringe 11 to facilitate safe infusion of fluids to a subject”); an injection needle (15) that discharges the fluid; a needle base (50; Fig. 2) that connects the injection needle (15) to the cylinder (11) and communicates between an inside of the cylinder (11) and an inside of the injection needle (15) (¶0044 – “Luer lock collar 38 is disposed about needle hub 50,” the connection between the needle 15 and the cylinder 11 allowing fluid communication from the inside); and an injection needle cover (10) that is attached to the cylinder (11) and, when extended (Fig. 5) from a folded state (Fig. 1), surrounds the injection needle (15), wherein the cylinder includes an outer cylinder (Fig. 2 – the wall of the syringe cylinder 11 is an outer cylinder with respect to the plunger rod of the syringe) that forms a storage space in which the fluid is stored (¶0038 -  “prefilled syringe 11 to facilitate safe infusion of fluids,” the inside of the cylinder 11 is a storage space that holds the fluid), and a cylinder tip (38) which is provided to protrude from one end of the outer cylinder (Fig. 2; ¶0044 – the luer lock collar 38 is part of the outer surface of the distal end of the cylinder 11), to which the needle base (50) is connected (¶0044 – “Luer lock collar 38 is disposed about needle hub 50”), and which forms a communication passage (see Image 1 below) that communicates between the inside of the injection needle and the storage space (Image 1 – fluid flows through the fluid path of the syringe and therefore communicates between the inside of the injection needle and the storage space), the injection needle cover (10) includes a base part (12) that is fixed to surround the cylinder tip (¶0044 – “Collar 12 is fixedly mounted to an outer surface of a distal end of prefilled syringe 11, such as, for example, a luer lock collar 38”), a base hinge (19; Fig. 5) that is a hinge provided to the base part (12) (¶0044 – “a pair of arms 54 extend to collar 12 and connect thereto via living hinges 19”), an injection needle surrounding part (24) through which the needle base (50) is inserted (Fig. 1 – the needle base 50 extends through cylinder 24 and is therefore inserted through the injection needle surrounding part 24) and which faces the base part (12) in the folded state (Fig. 1 – the surrounding part 24 is parallel to the base part 12 and is therefore facing the base part 12 when in the folded state) of the injection needle cover (10) and which surrounds the injection needle (15) when the injection needle cover (10) is extended (Fig. 6; ¶0052 – the surrounding part 24 defines cavity 34 that surrounds needle 15 in the extended state), a fitting space forming part (14) that is connected to the base part (12) by the base hinge (19) in such a manner as to turn about a base axis (see Image 2 below; ¶0044 – “Proximal segment 14 is articulated to a collar 12 via a hinged connection”) and forms a space in which the injection needle surrounding part (24) is to become fitted (Figs. 1, 2 – the fitting space forming part 14 is complimentary in shape to the needle surrounding part 24 and therefore forms a space for the needle surrounding part 24), the base axis being an axis 28orthogonal to a central axis (Image 2) of the injection needle (15), a connecting hinge (56; Fig. 4; ¶0047 – “A pair of arms 56 extend from proximal segment 14 to distal segment 16 for corresponding connection via living hinges 19”) that connects the injection needle surrounding part (24) to the fitting space forming part (14) such that the injection needle surrounding part (24) is movable about a connecting axis (Image 2) which is an axis parallel to the base axis (Image 2), and a facing connecting part (16) that connects the base part (12) and the injection needle surrounding part (24) with the injection needle surrounding part (24) facing the base part (12) (Fig. 1 – the facing connecting part 16 is engaged with the fitting space forming part 14 to enable the needle surrounding part 24 to face the base part 12 in the folded state), and the injection needle surrounding part (24) has at least one cutout (58) in a part of the injection needle surrounding part (12) facing the needle base (50) and covering the needle base (50) such that the needle base (50) can be identified from outside when the base part (12) and the injection needle surrounding part (12) are connected by the facing connecting part (16) in the folded state (Fig. 1) of the injection needle cover (10) (Fig. 1 – the cutout 58 is an opening that faces the needle base 50 in the folded state; because the needle base 50 extends through the cutout 58, the needle base 50 can be identified from outside when the cover 10 is in the folded state).  

Image 1. Annotated portion of Fig. 2

    PNG
    media_image1.png
    324
    637
    media_image1.png
    Greyscale

Image 2. Annotated portion of Fig. 9

    PNG
    media_image2.png
    488
    686
    media_image2.png
    Greyscale

Ferguson discloses all of the elements of the claim but is silent regarding “the needle base is transparent or translucent.” However, Crawford teaches that a needle base (64; Fig. 7) of a syringe is constructed of “transparent or translucent material” (¶0176) in order to be able to confirm the presence of fluid within the needle base during use (¶0176).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle base of Ferguson to incorporate a transparent or translucent material as taught by Crawford in order to be able to visually confirm the presence of fluid within the needle base during use, as recognized by Crawford. 
Regarding claim 2, Ferguson in view of Crawford discloses:
The syringe according to claim 1, wherein the cutout (58) has paired cutout inner wall parts (see Image 3 below) that form the single cutout (58) and face each other (Image 3 – the cutout 58 is being interpreted as two halves of the total opening (indicated by the gray outlined rectangles), where each half cutout has two paired cutout inner wall parts and one arcuate bottom part as indicated in Image 3), and an arcuate bottom part (Image 3) that is disposed between the paired cutout inner wall parts and continuous from the paired cutout inner wall parts (Image 3 – the cutout is a smooth shape and therefore is continuous between each paired cutout inner wall part and the arcuate bottom part).  
Image 3. Annotated portion of Fig. 7

    PNG
    media_image3.png
    361
    623
    media_image3.png
    Greyscale

Regarding claim 3, Ferguson in view of Crawford discloses:
The syringe according to claim 2, wherein a minimum value (see Image 4 below) of a distance between the paired cutout inner wall parts (Image 3) in a direction orthogonal to the central axis of the injection needle (when the cover 10 is in the folded state of Fig. 1, the cross section would be in a plane orthogonal to the central axis and would therefore define distances in a direction orthogonal to the central axis of the injection needle) is greater than or equal to a maximum value (Image 4) of an opening width of the arcuate bottom part (Image 3) in the direction orthogonal to the central axis of the injection needle (Image 4 – this distance is both the minimum distance between paired cutout inner wall parts AND the maximum opening distance of the arcuate bottom part).  
Image 4. Annotated portion of Fig. 7

    PNG
    media_image4.png
    375
    608
    media_image4.png
    Greyscale

Regarding claim 4, Ferguson in view of Crawford discloses:
The syringe according to claim 1, wherein the cutout (58) has paired cutout inner wall parts (Image 3) that form the single cutout (58) and face each 29other (Image 3 – the cutout 58 is being interpreted as two halves of the total opening (indicated by the gray outlined rectangles), where each half cutout has two paired cutout inner wall parts and one arcuate bottom part as indicated in Image 3).
Ferguson in view of Crawford discloses all of the elements of the claim but is silent regarding the cutout having “a linear bottom part that is disposed between the paired cutout inner wall parts and inclined to be deeper when seen from an edge of one of the cutout inner wall parts, and the linear bottom part has a flat face that extends along a direction orthogonal to the central axis of the injection needle when the base part and the injection needle surrounding part are connected by the facing connecting part with the injection needle surrounding part facing the base part.” However, Ferguson teaches that the shape of the opening (interpreted as the cutout) 58 and the shape of the cylinder (interpreted as the injection needle surrounding part) 24 can be “rectangular, elliptical, polygonal, etc.” (¶0048) in order to meet the needs of the user. Such a rectangular shape would mean each cutout, interpreted as two halves of the total opening, would have a linear bottom part instead of an arcuate bottom part that would be “disposed between the paired cutout inner wall parts” with “a flat face that extends along a direction orthogonal to the central axis of the injection needle (15) when the base part (12) and the injection needle surrounding part (24) are connected by the facing connecting part (16) with the injection needle surrounding part (24) facing the base part (12)” as required because when the cover 10 is in the folded state of Fig. 1, the cross section would be in a plane orthogonal to the central axis and would therefore define distances in a direction orthogonal to the central axis of the injection needle. In addition, this linear bottom part is “inclined to be deeper when seen from an edge of one of the cutout inner wall parts” because from the perspective of wall 36 (Fig. 3), the linear bottom part would be the “deepest” inclined surface because it is the furthest away from the edge formed by the wall of part 24 and wall 36. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cutout and injection needle surrounding part of Fig. 1 of Ferguson to incorporate the rectangular shape of ¶0048 of Ferguson and thereby meet all of the limitations of the claim in order to meet the needs of a user, as recognized by Ferguson. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,357,618 is owned by the same inventors/assignees as the instant application and discloses similar subject matter of an injection needle cover but differs in scope from the instant application. Specifically, the claims of U.S. Patent No. 10,357,618 fail to anticipate or make obvious “an injection needle surrounding part,” “a fitting space forming part,” or “at least one cutout” as claimed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783